COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00402-CR

PAULA FAYE NETTER                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

            POST-ABATEMENT MEMORANDUM OPINION 1

                                     ----------

      Appellant Paula Faye Netter appealed her conviction for bail jumping.

Specifically, she challenged the restitution ordered as part of her sentence. In a

memorandum opinion and order of abatement, we overruled Appellant’s first

issue, sustained her third issue requesting abatement, and abated the appeal

remanding the case to the trial court for a determination of the appropriate

amount of restitution. See Tex. R. App. P. 44.4; Barton v. State, 21 S.W.3d 287,

      1
       See Tex. R. App. P. 47.4.
290 (Tex. Crim. App. 2000). The trial court conducted a hearing and determined

that no restitution should be ordered in the bail-jumping case. Based on these

facts, we sustain Appellant’s second issue challenging the inclusion of the

restitution amount, and modify the trial court’s judgment in the bail-jumping case

to delete the $20,803.79 restitution amount.     As modified, we affirm the trial

court’s judgment. See Tex. R. App. P. 43.2(b).




                                                  LEE GABRIEL
                                                  JUSTICE

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 30, 2013




                                        2